DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "400" and "422" have both been used to designate a clock module (see specification, page 12).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “step 101” (see, specification,  page 28).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0206715 A1 (Laub) in view of US 2001/0005812 A1 (Brookshire et al.) and US 4,670, 148 (Schneider).
As concerns claim 23, Laub discloses a system for monitoring extraction of landfill gas from a landfill via a gas extraction system, the system comprising: a gas analysis sample chamber 26 having at least one sensor 54 disposed therein; at least one valve (inlet valve at 17, see 0020) coupled to the gas analysis sample chamber and well piping of the gas extraction system, the at least one valve 17 configured to allow gas to flow from the well piping to the gas analysis sample chamber; obtain, based on at least one measurement made by the at least one sensor, a measure of at least one characteristic of landfill gas being extracted from the landfill (in this instance, the amount of methane in the extracted gas). Laub lacks to expressly disclose at least one controller configured to: automatically open the at least one valve to allow gas to flow from the well piping to the gas analysis sample chamber; after automatically opening the at least one valve to allow gas to flow from the well piping to the gas analysis sample chamber, automatically open the at least one valve to allow ambient air to flow from an ambient air source to the gas analysis sample chamber. Brookshire et al. discloses a system for monitoring extraction of landfill gas from a landfill via a gas extraction system that includes a controller (24, figure 1 or controller 74 in figure 2) configured to: automatically open the at least one valve SV1 to allow gas to flow from the well piping to the gas analysis sample chamber 68; after automatically opening the at least one valve to allow gas to flow from the well piping to the gas analysis sample chamber, automatically open the at least one valve SV1 to allow ambient air to flow from an ambient air source to the gas analysis sample chamber (via the atmospheric port at 3). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the controller of Brookshire et al. into the system to obtain the predictable result of automating the system and providing the ambient air to prevent methane gasses from escaping as well as to purge the sensors between sampling intervals. Laub and Brookshire et al. lack to explicitly disclose operating the sampling valve at discrete time intervals or determining whether the measure of the at least one characteristic of the landfill gas being extracted from the landfill is greater than an upper threshold or less than a lower threshold; and generating a notification when it is determined that the measure of the at least one characteristic of landfill gas being extracted from the landfill is greater than the upper threshold or less than the lower threshold. Schneider discloses a system for monitoring extraction of landfill gas from a landfill via a gas extraction system wherein the system includes operating the sampling valve at discrete time intervals (5:60+) and determining whether the measure of the at least one characteristic of the landfill gas being extracted from the landfill is greater than an upper threshold or less than a lower threshold (see 3:38, claim 1 language); and generating a notification when it is determined that the measure of the at least one characteristic of landfill gas being extracted from the landfill is greater than the upper threshold or less than the lower threshold (3:30+). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to operate the sampling valves at discrete time intervals to predictably minimize the electronic outlay of the system and to provide a notification when a characteristic of the extracted gas is above or below a threshold so that appropriate countermeasures can be initiated.
As concerns claim 24, Schneider discloses the system of claim 23, wherein generating the notification comprises transmitting the notification (3:53+).
As concerns claim 25, Schneider discloses the system of claim 23, wherein the notification comprises an alarm (Id.).
As concerns claim 26, Brookshire et al. discloses the system of claim 23, wherein the measure of the at least one characteristic of the landfill gas being extracted from the landfill comprises a measure of a temperature of the landfill gas being extracted from the landfill (see at least 0010).
As concerns claim 27, Brookshire et al. discloses the system of claim 23, wherein the measure of the at least one characteristic of the landfill gas being extracted from the landfill comprises a measure of a vacuum pressure in the well piping (0010).
As concerns claim 28, Schneider discloses the system of claim 23, wherein the measure of the at least one characteristic of the landfill gas being extracted from the landfill comprises a measure of nitrogen concentration of the landfill gas being extracted from the landfill (5:45+).
As concerns claim 29, Schneider discloses the system of claim 23, wherein the measure of the at least one characteristic of the landfill gas being extracted from the landfill comprises a measure of methane concentration of the landfill gas being extracted from the landfill (Id.).
As contains claims 30 and 31, the combination lacks to disclose the specific percentages for the upper and lower thresholds; nevertheless, it would have been obvious to one having ordinary skill in the art prior to the effective filing, to contrive any number of desirable ranges for the claimed thresholds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.
As concerns claim 32, Schneider discloses the system of claim 23, wherein the measure of the at least one characteristic of the landfill gas being extracted from the landfill comprises a measure of oxygen concentration of the landfill gas being extracted from the landfill (5:45+).
As concerns claims 33 and 34, the combination lacks to expressly disclose the ranges for the sampling intervals, nevertheless it would have been obvious to one having ordinary skill in the art prior to the effective filing, to contrive any number of desirable ranges for the claimed intervals, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.
As concerns claim 35, Schneider discloses the system of claim 23, wherein the at least one controller is located remotely from the at least one sensor and is configured to wirelessly communicate with the at least one sensor (7:35+).
As concerns claim 36, Brookshire et al. discloses the system of claim 23, wherein the at least one valve comprises a first valve coupled to the well piping and a second valve coupled to the ambient air source (the regulating valve SV1 is a three-way solenoid valve, which is equivalent).
As concerns claim 37, Laub discloses the system of claim 23, further comprising a pump coupled to the gas analysis sample chamber (0020).
As concerns claim 38, Laub discloses a method performed for monitoring extraction of landfill gas from a landfill via a gas extraction system comprising a gas analysis sample chamber 26 having at least one sensor 24 disposed therein, the method comprising: automatically opening at least one valve coupled to the gas analysis sample chamber 26 and well piping 19 to allow gas to flow from the well piping to the gas analysis sample chamber, obtaining, based on at least one measurement made by the at least one sensor, a measure of at least one characteristic of landfill gas being extracted from the landfill (methane content, in this instance). Laub lacks to explicitly discloses the method performed by at least one controller, and after automatically opening the at least one valve to allow gas to flow from the well piping to the gas analysis sample chamber, automatically opening the at least one valve to allow ambient air to flow from an ambient air source to the gas analysis sample chamber.  at scheduled time intervals. Brookshire et al. discloses a method performed by at least one controller 24, 74 for monitoring extraction of landfill gas from a landfill via a gas extraction system including the step of after automatically opening the at least one valve SV1 to allow gas to flow from the well piping to the gas analysis sample chamber, automatically opening the at least one valve to allow ambient air to flow from an ambient air source to the gas analysis sample chamber (via the atmospheric port shown at 3, see figure 2). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the controller of Brookshire et al. into the method to obtain the predictable result of automating the system and providing the ambient air to prevent methane gasses from escaping as well as to purge the sensors between sampling intervals. The combination of Laub and Brookshire et al. lacks to expressly disclose determining whether the measure of the at least one characteristic of landfill gas being extracted from the landfill is greater than an upper threshold or less than a lower threshold; and generating a notification when it is determined that the measure of the at least one characteristic of the landfill gas being extracted from the landfill is greater than the upper threshold or less than the lower threshold. Schneider discloses a method for monitoring extraction of landfill gas from a landfill via a gas extraction system wherein the system includes operating the sampling valve at discrete time intervals (5:60+) and determining whether the measure of the at least one characteristic of the landfill gas being extracted from the landfill is greater than an upper threshold or less than a lower threshold (see 3:38, claim 1 language); and generating a notification when it is determined that the measure of the at least one characteristic of landfill gas being extracted from the landfill is greater than the upper threshold or less than the lower threshold (3:30+). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to operate the sampling valves at discrete time intervals to predictably minimize the electronic outlay of the system and to provide a notification when a characteristic of the extracted gas is above or below a threshold so that appropriate countermeasures can be initiated.
As concerns claim 39, Schneider discloses the method of claim 38, wherein generating the notification comprises transmitting the notification (3:53+).
As concerns claim 40, Schneider discloses the method of claim 38, wherein the notification comprises an alarm (Id.).
As concerns claim 41, Schneider discloses the method of claim 38, wherein the measure of the at least one characteristic of the landfill gas being extracted from the landfill comprises a measure of a temperature of the landfill gas being extracted from the landfill, a measure of a vacuum pressure in the well piping, a measure of nitrogen concentration of the landfill gas being extracted from the landfill, a measure of methane concentration of the landfill gas being extracted from the landfill, and/or a measure of oxygen concentration of the landfill gas being extracted from the landfill (5:45+).
As concerns claims 42 and 43, the combination lacks to expressly disclose the ranges for the sampling intervals, nevertheless it would have been obvious to one having ordinary skill in the art prior to the effective filing, to contrive any number of desirable ranges for the claimed intervals, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.
As concerns claim 44, Schneider discloses the method of claim 38, wherein the at least one controller is located remotely from the at least one sensor and is configured to wirelessly communicate with the at least one sensor to obtain the measure of the at least one characteristic of the landfill gas being extracted from the landfill (7:35+).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,682,678 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference patent, being drawn to the same or similar subject matter obviously encompass the limitations of the pending claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679